    Case 5:20-cv-00905-WDK-JC Document 8 Filed 08/03/20 Page 1 of 1 Page ID #:29

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         ED CV20-905 WDK (JCx)                                Date     August 3, 2020
 Title            G and G Closed Circuit Events, LLC v. Dilsa Nunes Duarte


 Present          The Honorable William D. Keller, United States District Judge
                Stephen Montes Kerr                                        None
                 Courtroom Deputy                                      Court Reporter

       Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       None                                                   None
 Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing
no later than August 17, 2020 why this action should not be dismissed for lack of
prosecution as to defendant Dilsa Nunes Duarte individually and doing business as
La Cascada Restaurant. As an alternative to a written response by plaintiff, the Court
will consider the filing of one of the following as an appropriate response to this OSC on
or before the above date:
       1) Answer to Complaint; or
       2) Plaintiff's Application for Default (Fed. R. Civ. P. 55(a)), and Proof of
Service of summons and complaint

      It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3. No oral argument on this matter will be
heard unless ordered by the Court. The Order will stand submitted upon the filing of a
responsive document on or before the date upon which a response is due.

 Plaintiff's counsel is ordered to serve this minute order on all defendants within 48
                           hours from the date of this order.

         IT IS SO ORDERED.

                                                      Initials of Preparer              SMO

CV 90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 1 of 1
